                Case 1:18-cv-10588 Document 1 Filed 11/13/18 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GREGORY MANGO,

                                   Plaintiff,                    Docket No. 1:18-cv-10588

           - against -                                           JURY TRIAL DEMANDED

 DEMOCRACY NOW! PRODUCTIONS, INC.

                                   Defendant.


                                            COMPLAINT

          Plaintiff Gregory Mango (“Mango” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Democracy Now! Productions, Inc.

(“Democracy Now” or “Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Kellyanne Conway and her husband George Conway, owned and

registered by Mango, a New York based professional photographer. Accordingly, Mango seeks

monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                   JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

          3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.
              Case 1:18-cv-10588 Document 1 Filed 11/13/18 Page 2 of 5



       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Mango is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 210 17th Street, Unit 3,

Brooklyn, NY 11215.

       6.      Upon information and belief, Democracy Now is a corporation organized and

existing under the laws of the State of New York, with a place of business 207 W. 25th St., Floor

11, New York, NY 10001. Upon information and belief Democracy Now is registered with the

New York Department of State Division of Corporations to do business in the State of New

York. At all times material, hereto, Democracy Now has owned and operated a website at the

URL: www.democracynow.org (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Mango photographed Kellyanne Conway and her husband George Conway (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Mango is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-036-434 and titled “Mango, Kellyanne and George Conway,

3/17/2017.jpg.” See Exhibit B.

       B.      Defendant’s Infringing Activities

       10.     On or about March 20, 2017, Democracy Now ran an article on the Website titled

Kellyanne Conway Has Helped Female Friends Get Abortions. See URL
                Case 1:18-cv-10588 Document 1 Filed 11/13/18 Page 3 of 5



https://www.democracynow.org/2017/3/20/headlines/kellyanne_conway_has_helped_female_fri

ends_get_abortions. The article prominently featured the Photograph. A screenshot of the

Photograph on the article is attached hereto as Exhibit C.

          11.    Democracy Now did not license the Photograph from Plaintiff for its article, nor

did Democracy Now have Plaintiff’s permission or consent to publish the Photograph on its

Website.

                                CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.    Democracy Now infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. Democracy Now is not, and has never

been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.    Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
             Case 1:18-cv-10588 Document 1 Filed 11/13/18 Page 4 of 5



       17.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Democracy Now be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       November 13, 2018
                                                              LIEBOWITZ LAW FIRM, PLLC
Case 1:18-cv-10588 Document 1 Filed 11/13/18 Page 5 of 5



                                    By: /s/Richard Liebowitz
                                    Richard Liebowitz
                                    11 Sunrise Plaza, Suite 305
                                    Valley Stream, New York 11580
                                    Tel: (516) 233-1660
                                    RL@LiebowitzLawFirm.com

                                   Attorneys for Plaintiff Gregory Mango
